Citation Nr: 0725290	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected shin splints, left leg.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected shin splints, right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from June 1999 to June 
2003.

This matter is before the Board of Veterans' Appeals on an 
appeal from a November 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, in which the RO granted service connection for shin 
splints, left leg, and shin splints, right leg, with each 
disability evaluated as 0 percent disabling.  

In a statement received in April 2006, the veteran stated 
that the January 2006 supplemental statement of the case had 
failed to address the "issue" of "right hand fracture."  A 
review of the claims file shows that in a rating decision, 
dated in November 2003, the RO granted service connection for 
residuals, right hand injury, avulsion fracture, right thumb, 
mallet finger, right index, evaluated as noncompensable, 
effective June 14, 2003.  However, a timely notice of 
disagreement was not received as to this disability.  The 
veteran's notice of disagreement that led to this appeal, 
received in December 2003, did not discuss the right hand 
disability.  Therefore, the RO's November 2003 rating 
decision became final as to this disability.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  In a January 2006 decision, the 
Decision Review Officer awarded a 10 percent disability 
rating for the veteran's service-connected right hand 
disability.  The veteran did not appeal.  Accordingly, the 
Board does not have jurisdiction over any issue involving the 
veteran's service-connected right hand disability.  
 

FINDINGS OF FACT

1.  The veteran's shin splints, left leg, are shown to be 
productive of complaints of pain and extension to 0 degrees 
and flexion to 140 degrees, and not a moderate knee 
disability or moderate recurrent subluxation or lateral 
instability.  

2.  The veteran's shin splints, right leg, are shown to be 
productive of complaints of pain and extension to 0 degrees 
and flexion to 140 degrees, and not a moderate knee 
disability or moderate recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected shin splints, left leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5262 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected shin splints, right leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations

The veteran asserts that initial evaluations in excess of 10 
percent are warranted for his service-connected shin splints, 
left leg, and shin splints, right leg.  

With regard to the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2006), the veteran's service medical records 
show that he was treated for right leg shin splints in 1999, 
and bilateral shin splints in 2000.  A 2000 notation 
indicates that bone scans showed mild stress changes about 
the knees and tibias, and a moderately intense region of 
uptake in the right mid-femoral shaft.  

In a November 2003 rating decision, the RO granted service 
connection for shin splints, left leg, and shin splints, 
right leg, with each disability evaluated as 0 percent 
disabling (noncompensable), with an effective date for 
service connection of June 14, 2003.  The veteran appealed 
the issue of entitlement to initial compensable evaluations.  
In January 2006, the RO increased the veteran's evaluations 
for each leg to 10 percent, with an effective date of June 
14, 2003.  Since these increases did not constitute full 
grants of the benefits sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has evaluated the veteran's shin splints under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262.  See 38 C.F.R. 
§ 4.27 (2006) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may be 
read to indicate that an injury to the leg is the service-
connected disorder, and it is rated as if the residual 
condition is an impairment of the tibia and fibula under DC 
5262.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 10 percent 
evaluation if there is a slight knee or ankle disability.  A 
20 percent evaluation is warranted for this condition if 
there is a moderate knee or ankle disability.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The medical evidence consists of two VA examination reports, 
dated in October 2003 and October 2005.  

The October 2003 VA examination report notes that the veteran 
did not use crutches, braces, canes or other assistive 
devices.  He indicated that he had "minimal symptoms" 
related to his legs, although there was discomfort along the 
anterior edge along the middle 1/3 of both legs upon certain 
repetitive activities, or prolonged standing or walking.  The 
report indicates that he described no other functional 
limitations, and no flare-ups.  On examination, he walked 
with a nonantalgic gait.  The range of motion in both knees 
was noted to be within normal limits (specific degrees of 
motion were not provided).  A neurological evaluation was 
normal.  The relevant impression was "history of shin 
splints, mild."

The October 2005 VA examination report shows that the veteran 
complained of lower extremity pain at the distal tibia 
bilaterally, with radiation up to the knee.  He related his 
pain to walking, standing, and repetitive activity.  He 
reported wearing compression slips to relieve his pain.  The 
report indicates that he described no flare-ups.  On 
examination, the knees had extension to 0 degrees and flexion 
to 140 degrees.  There was no redness or swelling, but there 
was some tenderness to palpation in a minimal degree in the 
anterior aspects of the tibias.  The compartments were soft 
and a neurological examination was normal.  The report 
indicates that there was no instability to varus or valgus 
stress.  The relevant impression was history of bilateral 
shin splints with mild to moderate residuals, with a notation 
of complaints of aggravation of pain lasting "hours daily 
related to the repetitive use, activity, standing and 
walking."  

The Board has determined that the claims must be denied.  In 
this case, there is no evidence of a malunion of the tibia 
and fibula of either leg, nor are the findings sufficient to 
show that the veteran has a moderate knee disability.  The 
veteran's knees have been noted to have motion "within 
normal limits," and a full range of motion, and his 
neurological examinations were normal.  The Board therefore 
finds that the criteria for a 20 percent rating under DC 5262 
are not shown to have been met for either leg, and that the 
claims must be denied.  

As for the possibility of higher ratings under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under DC 5257, a 20 percent rating is warranted for 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  

The Board finds that the evidence is insufficient to show 
that the veteran's left or right knee is productive of 
moderate recurrent subluxation or lateral instability.  The 
medical evidence contains no findings to show subluxation or 
instability for either knee.  In this regard, the October 
2005 VA examination report shows that there was no 
instability to varus or valgus stress.  Accordingly, the 
requirements for a rating in excess of 10 percent under DC 
5257 have not been met for either knee, and the claims must 
be denied.  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  

The Board finds that the criteria for a rating in excess of 
10 percent for the left knee, or the right knee, under either 
DC 5260 or 5261 have not been met.  There are no ranges of 
motion during this time to show that either of the veteran's 
knees had flexion limited to 30 degrees or extension is 
limited to 15 degrees.  A range of motion "within normal 
limits" was noted in October 2003, and in October 2005, the 
knees were shown to have extension to 0 degrees, and flexion 
to 140 degrees.   
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under either DC 5260 or DC 5261 for 
the left or right knee have not been met.  

With regard to DCs 5260, 5261, and 5262, a higher evaluation 
is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 
9-98, 63 Fed. Reg. 56703 (1998).  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, the 
October 2003 VA examination report notes that a neurological 
examination was normal, and that the veteran walked with a 
nonantalgic gait.  His shin splints were noted to be "by 
history" and "mild."  The October 2005 VA examination 
report notes that a neurological examination was normal, and 
that the bilateral knees were not affected by pain, fatigue, 
lack of endurance, incoordination or weakness during the 
examination.  In the impression, the examiner noted, "The 
joint function is additionally limited by pain in a mild 
degree."  The Board therefore finds that, when the ranges of 
motion in the left knee and the right knee are considered 
together with the evidence of functional loss due to left 
knee and right knee pathology, the evidence does not support 
a conclusion that the loss of motion in the left knee or the 
right knee more nearly approximates the criteria for a higher 
rating under DC 5260, 5261, or 5262, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's knee flexion or extension 
is limited to the extent necessary to meet the criteria for 
separate compensable ratings.  38 C.F.R. § 4.71, Plate II, 
DCs 5260, 5261.  The veteran has full range of motion of the 
knees, and does not meet the criteria for a 0 percent rating 
for either knee, i.e., extension limited to 5 degrees or 
extension limited to 60 degrees.  Additionally, to assign 
two, separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  
Accordingly, the claims must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The June 2003 VCAA letter was mailed to 
the appellant prior to the initial RO adjudication of his 
claims in November 2003.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in November 2003, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of November 2003.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in November 2003, the July 2005 statement of the 
case, and the January 2006 supplemental statement of the 
case.  The veteran was afforded the opportunity for a 
hearing, but did not request one.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate his claims for higher initial 
ratings, based upon his arguments those presented by his 
representative.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded examinations 
for the disabilities in issue.  The Board therefore finds 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial rating in excess of 10 percent for service-
connected shin splints, left leg, is denied.  

An initial rating in excess of 10 percent for service-
connected shin splints, right leg, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


